Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00392-CV

                            Elisa SAUKKO and all other occupants,
                                       Appellants

                                               v.

                                      Lois MORGADO,
                                           Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019CV04005
                         Honorable John Longoria, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that no costs be assessed against appellants Elisa Saukko and all other occupants
because they are indigent.

       SIGNED September 11, 2019.


                                                _________________________________
                                                Beth Watkins, Justice